Cobb, P. J.
(After stating the foregoing facts.) The1 only question in this case is whether the order appointing Batchelor receiver directed him to take possession of the property and hold it under the direction of the court. If the order can not be given this construction, there is nothing to suggest contempt of court upon the part of Herrington and Stevenson. A reading of the order, the substance of .which is set out in the statement of facts, readily shows that the duties of Batchelor were really those of a commissioner to sell. He was directed to sell the property at a named price to named parties. He was given no discretionary powers, and it was not contemplated that he should take possession of the property. The court below properly revoked its order ap*830pointing another receiver to take possession of the property, and properly held the defendants not to he in contempt.

Judgment affirmed.


All the Justices concur, except Fish, C. J., .absent.